Execution Version


SECOND AMENDMENT TO CREDIT AGREEMENT


SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of March 8,
2011 between
 
SYMS CORP, a New Jersey corporation (the “Lead Borrower”),
 
FILENE’S BASEMENT, LLC (together with the Lead Borrower, collectively, the
“Borrowers”),
 
each lender party hereto (collectively, the “Lenders” and individually, a
“Lender”), and
 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


WITNESSETH:


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into a certain Credit Agreement dated as of August 27, 2009
(as amended by that certain First Amendment to Credit Agreement dated as of
January 7, 2011 by and among the Borrowers, the Lenders, the Administrative
Agent and the Collateral Agent, and as further amendment and in effect, the
“Credit Agreement”), pursuant to which the Agents and the Lenders have
established a revolving credit facility in favor of the Borrowers; and


WHEREAS, the Borrowers have requested that the Agents and the Lenders establish
a term loan facility under the Credit Agreement in the amount of $10,000,000 to
be secured (i) on a first out basis by certain real property of the Borrowers
located in Secaucus, New Jersey and (ii) on a last out basis by the existing
Collateral (as defined in the Credit Agreement) under the revolving facility;
and


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have agreed to amend certain other provisions of the Credit Agreement as
set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Incorporation of Terms and Conditions of Credit Agreement.   All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference.  All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.

 
 
-1-

--------------------------------------------------------------------------------

 

2.
Representations and Warranties.  Each Borrower hereby represents and warrants
that (i) to its knowledge, no Default or Event of Default by the Borrowers
exists under the Credit Agreement or under any other Loan Document, and (ii)
after giving effect to this Amendment, all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date.

 
3.
Ratification of Loan Documents.  Each Borrower hereby acknowledges and agrees
that it has no actual knowledge of any offsets, defenses, claims, or
counterclaims against any Lender, any Agent, or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, or otherwise, and that
if such Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against any Lender, any Agent or any of their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, or
assigns, at law or in equity, from the beginning of the world through this date
and through the time of execution of this Amendment, all of them are hereby
expressly WAIVED, and each Borrower hereby RELEASES each Lender, each Agent, and
their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

 
4.
Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

 
 
a.
Amendments to Article I.  The provisions of Article I are hereby amended as
follows:

 
 
i.
by deleting the definition of “Committed Loan” in its entirety and by
substituting the following in its stead:

 
“Committed Loan” means (i) an extension of credit by a Lender to the Borrowers
under Article II in the form of a revolving loan or (ii) an extension of credit
by a Term Lender to the Borrowers under Article II in the form of the Term Loan,
as applicable.
 
 
ii.
by deleting the definition of “Interest Payment Date” in its entirety and by
substituting the following in its stead:

 
“Interest Payment Date” means, (a) as to any Committed Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Committed
Loan and the Maturity Date or the Term Loan Maturity Date, as applicable;
provided, however, that if any Interest Period for a LIBO Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the first Business Day of each month and the Maturity
Date or the Term Loan Maturity Date, as applicable.

 
-2-

--------------------------------------------------------------------------------

 

 
iii.
by adding “or the Term Loan Maturity Date, as applicable” after the words
“Maturity Date” in clause (iii) of the definition of “Interest Period”.

 
 
iv.
by deleting the definition of “Lender” in its entirety and by substituting the
following in its stead:

 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Term Lenders.
 
 
v.
by deleting the definition of “Loan Cap” in its entirety and by substituting the
following in its stead:

 
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments plus the then outstanding amount of the Term Loan and (b) the
Borrowing Base at such time plus the then outstanding amount of the Term Loan.
 
 
vi.
by deleting the definition of “Note” in its entirety and by substituting the
following in its stead:

 
“Note” means a promissory note made by the Borrowers in favor of (i) a Lender
evidencing Committed Loans which are revolving loans made by such Lender,
substantially in the form of Exhibit B, or (ii) a Term Lender evidencing that
portion of the Term Loan made by such Term Lender, substantially in the form of
Exhibit B-1, as applicable, in each case as the same may be amended,
supplemented or modified from time to time.
 
 
vii.
by deleting the definition of “Outstanding Amount” in its entirety and by
substituting the following in its stead:

 
“Outstanding Amount” means (i) with respect to Committed Loans (other than the
Term Loan) on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
(other than the Term Loan), as the case may be, occurring on such date; (ii)
with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts; and (iii) with respect to the Term Loan on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of the Term Loan occurring on such date.

 
-3-

--------------------------------------------------------------------------------

 

 
viii.
by deleting clause (h) of the definition of “Permitted Dispositions” in its
entirety and by substituting the following in its stead:

 
“(h)     as long as no Default then exists or would arise therefrom, sales of
Real Estate (other than the Secaucus Property) of any Loan Party (or sales of
any Person or Persons created to hold such Real Estate or the equity interests
in such Person or Persons), including sale-leaseback transactions involving any
such Real Estate pursuant to leases on market terms, as long as, (A) such sale
is made for fair market value, (B) with respect to (x) any Eligible Real Estate,
the Net Proceeds paid in cash are in an amount at least equal to the greater of
the amounts advanced or available to be advanced against such Eligible Real
Estate under the Borrowing Base, and (y) the Rockville Property, the Net
Proceeds paid in cash are in an amount at least equal to $10,000,000, (C) the
Net Proceeds of such sale are utilized to repay the Obligations in accordance
with the provisions of Sections 2.05(g), as applicable,  and (D) in the case of
any sale-leaseback transaction permitted hereunder, the Agents shall have
received from such each purchaser or transferee a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Agents.
 
 
ix.
by deleting clause (f) of the definition of “Permitted Indebtedness” in its
entirety and by substituting the following in its stead:

 
“(f)      Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned or to be
acquired by any Loan Party (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted hereunder), provided that,
(A) with respect to any Eligible Real Estate, the Net Proceeds paid in cash are
in an amount at least equal to the greater of the amounts advanced or available
to be advanced against such Eligible Real Estate under the Borrowing Base, (B)
with respect to any refinancing of the Secaucus Property or the Rockville
Property, the Net Proceeds paid in cash are in an amount at least equal to
$10,000,000, (C) all Net Proceeds received in connection with any such
Indebtedness are applied to the Obligations in accordance with the provisions of
Sections 2.05(h) or (i), as applicable, and (D) in the case of a sale-leaseback
transaction, the Loan Parties shall cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Collateral Agent;”
 
 
x.
by adding “plus the then outstanding amount of the Term Loan” after “the
Aggregate Commitments” in the second line of the definition of “Required
Lenders”.

 
-4-

--------------------------------------------------------------------------------

 

 
xi.
by adding “plus the then outstanding amount of the Term Loan” after “the
Aggregate Commitments” in the second line of the definition of “Required
Supermajority Lenders”.

 
 
xii.
by adding the following new definitions thereto in appropriate alphabetical
order:

 
“Rockville Property” means the Real Estate located at 1900 Chapman Avenue,
Rockville, Maryland.
 
“Secaucus Property” means the Real Estate located at One Syms Way, Secaucus, New
Jersey.
 
“Second Amendment Effective Date” means March 8, 2011.
 
“Term Lenders” means the Persons identified on Schedule 2.01 hereto as having a
Term Loan Commitment, and each assignee that becomes a party to this Agreement
with respect to the Term Loan as provided in Section 10.06.
 
“Term Loan” means, collectively, the loans made by the Term Lenders pursuant to
Section 2.01(d).
 
“Term Loan Applicable Margin” means the percentages set forth in the pricing
grid below:
 
Term Loan Applicable Margin for
LIBO Rate Loans
 
Term Loan Applicable Margin for
Base Rate Loans
         
4.50
%   3.50 %

 
“Term Loan Commitment” means with respect to each Term Lender, the commitment of
such Term Lender hereunder set forth as its Term Loan Commitment opposite its
name on Schedule 2.01 hereto.  As of the Second Amendment Effective Date, the
aggregate amount of the Term Loan Commitments is $10,000,000.
 
“Term Loan Maturity Date” means the earlier to occur of (i) April 30, 2011, (ii)
the consummation of any refinancing of the Secaucus Property permitted
hereunder, and (iii) the consummation of any sale-leaseback or other Disposition
of the Rockville Property permitted hereunder.
 
 
b.
Amendments to Article II.  The provisions of Article II are hereby amended as
follows:

 
 
-5-

--------------------------------------------------------------------------------

 

 
i.
by adding the following new clause (d) at the end of Section 2.01:

 
“(d)     Term Loan.  Each Term Lender, severally not jointly, agrees upon the
terms and subject to the conditions set forth herein, on the Second Amendment
Effective Date, to make its pro rata portion of the Term Loan to the Borrowers
in a single drawing in an amount equal to such Term Lender’s Term Loan
Commitment.  The aggregate outstanding principal amount of the Term Loan shall
not at any time exceed $10,000,000 (as such amount may be reduced pursuant to
Section 2.05(e) below).  The Term Loan Commitments shall terminate upon the
making of the Term Loan on the Second Amendment Effective Date.  Any portion of
the Term Loan that is repaid may not be reborrowed.  The Term Loan by the Term
Lenders shall be made as either a Base Rate Loan or a LIBO Rate Loan as the Lead
Borrower may request subject to and in accordance with Section 2.02.”
 
 
ii.
by deleting Section 2.05 in its entirety and by substituting the following in
its stead:

 
“2.05   Prepayments.
 
(a)       The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans (other than the Term Loan) in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans (other than the Term Loan) to be prepaid and, if LIBO Rate Loans, the
Interest Period(s) of such Committed Loans (other than the Term Loan).  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Committed Loans (other than the Term
Loan) of the Lenders in accordance with their respective Applicable Percentages.

 
-6-

--------------------------------------------------------------------------------

 

(b)      If for any reason the Total Outstandings at any time exceed the Loan
Cap, the Borrowers shall immediately prepay Committed Loans and L/C Borrowings,
prepay the Term Loan, and/or Cash Collateralize the L/C Obligations (other than
L/C Borrowings) in an aggregate amount equal to such excess; provided, however,
that the Borrowers shall not be required to prepay the Term Loan or Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Committed Loans the Total Outstandings exceed the
Loan Cap.
 
(c)       The Borrowers shall prepay the Committed Loans and the Term Loan and
Cash Collateralize the L/C Obligations in accordance with the provisions of
Section 6.13 hereof.
 
(d)      The Borrowers shall prepay the Committed Loans and Cash Collateralize
the L/C Obligations in an amount equal to the Net Proceeds received by a Loan
Party on account of any Permitted Disposition arising under clause (b) of the
definition thereof in excess of the sale of five percent (5%) of the number of
the Loan Parties’ Stores in any Fiscal Year.
 
(e)       The Borrowers shall prepay the Term Loan in an amount equal to the Net
Proceeds received by a Loan Party on account of (i) any Permitted Disposition of
the Rockville Property pursuant to clause (h) of the definition of “Permitted
Dispositions” or (ii) any refinancing of the Secaucus Property or Rockville
Property pursuant to clause (f) of the definition of “Permitted Indebtedness”.
 
(f)       Prepayments made pursuant to Section 2.05(b), (c) and (d) above,
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Committed Loans which are Base Rate Loans, third,
shall be applied ratably to the outstanding Committed Loans which are LIBO Rate
Loans, fourth, shall be used to Cash Collateralize the remaining L/C
Obligations, fifth, shall be applied ratably to the outstanding portion of the
Term Loan which is a Base Rate Loan, sixth, shall be applied ratably to the
outstanding portion of the Term Loan which is a LIBO Rate Loan, and seventh, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Committed Loans and the Term Loan outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business.  Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable.
 
 
-7-

--------------------------------------------------------------------------------

 

(g)       Prepayments made pursuant to Section 2.05(e) above, first, shall be
applied ratably to the outstanding portion of the Term Loan which is a Base Rate
Loan, second, shall be applied ratably to the outstanding portion of the Term
Loan which is a LIBO Rate Loan, third, shall be applied ratably to the L/C
Borrowings, fourth, shall be applied ratably to the outstanding Committed Loans
which are Base Rate Loans, fifth, shall be applied ratably to the outstanding
Committed Loans which are LIBO Rate Loans, sixth, shall be used to Cash
Collateralize the remaining L/C Obligations, and seventh, the amount remaining,
if any, after the prepayment in full of the Term Loan, all L/C Borrowings,
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full may be retained by the Borrowers for use in
the ordinary course of its business.  Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.
 
 
iii.
by adding “(without giving effect to the Term Loan)” after “the Total
Outstandings” in the ninth line of Section 2.06(a).

 
 
iv.
by adding the following sentence at the end of Section 2.07: “To the extent not
previously paid, the Borrowers shall repay the outstanding balance of the Term
Loan upon the earlier to occur of (i) the Term Loan Maturity Date and (ii) the
Termination Date; provided that, if the Term Loan Maturity Date occurs pursuant
to clause (iii) of the definition thereof, the Collateral Agent shall continue
to maintain its Lien on the Secaucus Property as Collateral for the revolving
facility hereunder.”

 
 
v.
by deleting Section 2.08(a) thereof in its entirety and by substituting the
following in its stead:

 
“(a)     (i)     Subject to the provisions of Section 2.08(b) below, (i) each
LIBO Rate Loan (other than with respect to the Term Loan) shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the LIBO Rate for such Interest Period plus the Applicable
Margin; and (ii) each Base Rate Loan (other than with respect to the Term Loan)
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.

 
-8-

--------------------------------------------------------------------------------

 

(ii)     Subject to the provisions of Section 2.08(b) below, (i) each portion of
the Term Loan which is a LIBO Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the LIBO Rate for such Interest Period plus the Term Loan Applicable Margin; and
(ii) each portion of the Term Loan which is a Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Term Loan Applicable
Margin.”
 
 
c.
Amendments to Article VIII.  The provisions of Article VIII are hereby amended
as follows:

 
 
i.
by deleting Section 8.03 in its entirety and by substituting the following in
its stead:

 
“8.03      Application of Funds
 
(a)           After the exercise of remedies provided for in Section 8.02 (or
after the Committed Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (other than amounts received in
connection with the Secaucus Property or the Rockville Property) shall be
applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;
 
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
 
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
 
 
-9-

--------------------------------------------------------------------------------

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans (other than the Term Loan), L/C
Borrowings and other Obligations, and fees (including Letter of Credit Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth payable to them;
 
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans (other than the Term Loan) and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fifth held by them;
 
Sixth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan, ratably among the Term Lenders in proportion
to the respective amounts described in this clause Seventh payable to them;
 
Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, ratably among the Term Lenders in proportion to the
respective amounts described in this clause Eighth held by them;
 
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of indemnification obligations as to which a claim has
been made as provided in Section 10.04(g), but which is unliquidated as to
amount, but excluding any Other Liabilities), ratably among the Credit Parties
in proportion to the respective amounts described in this clause Ninth held by
them;
 
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
 
Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

 
-10-

--------------------------------------------------------------------------------

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
(b)      After the exercise of remedies provided for in Section 8.02 (or after
the Committed Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to be Cash Collateralized
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations in connection with the Secaucus Property or the Rockville
Property shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;
 
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
 
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan, ratably among the Term Lenders in proportion
to the respective amounts described in this clause Fourth payable to them;

 
-11-

--------------------------------------------------------------------------------

 

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, ratably among the Term Lenders in proportion to the
respective amounts described in this clause Fifth held by them;
 
Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans (other than the Term Loan), L/C
Borrowings and other Obligations, and fees (including Letter of Credit Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Sixth payable to them;
 
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans (other than the Term Loan) and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Seventh held by them;
 
Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of indemnification obligations as to which a claim has
been made as provided in Section 10.04(g), but which is unliquidated as to
amount, but excluding any Other Liabilities), ratably among the Credit Parties
in proportion to the respective amounts described in this clause Ninth held by
them;
 
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
 
Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 
-12-

--------------------------------------------------------------------------------

 

5.
Amendment to Exhibits.  Exhibit B-1 (Form of Term Note) attached hereto is
hereby annexed as Exhibit B-1 to the Credit Agreement.

 
6.
Amendments to Schedules.  Schedule 2.01 to the Credit Agreement (Commitments and
Applicable Percentages) is hereby deleted in its entirety and Schedule 2.01
attached hereto substituted in its stead.

 
7.
Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent have been fulfilled to the satisfaction of
the Administrative Agent:

 
 
a.
This Amendment shall have been duly executed and delivered by the Borrowers and
the Lenders.  The Administrative Agent shall have received a fully executed
original hereof.

 
 
b.
The Borrowers shall have delivered to the Administrative Agent (i) a Mortgage
with respect to the Secaucus Property and (ii) the items set forth in clauses
(d) through (g) of the definition of “Real Estate Eligibility Requirements” with
respect to the Secaucus Property.

 
 
c.
All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Amendment shall have been duly
and effectively taken.  The Administrative Agent shall have received such
customary corporate resolutions, certificates and other corporate documents as
the Agents shall reasonably request, including, without limitation, a
certificate from the chief financial officer of the Lead Borrower certifying
that the Loan Parties, on a consolidated basis after giving effect to the
transactions contemplated hereby, are Solvent.

 
 
d.
After giving effect to this Amendment and the transactions contemplated herein
(including, without limitation, the making of the Term Loan on the Second
Amendment Effective Date), no Default or Event of Default shall have occurred
and be continuing.

 
 
e.
The Borrowers shall have provided evidence reasonably satisfactory to the
Administrative Agent that all amounts then due and owing under the Ground Lease
with respect to the Secaucus Property have been paid in full by the Borrowers.

 
 
f.
The Borrowers shall have paid an amendment fee to the Administrative Agent, for
the account of the Lenders, in the amount of $200,000.  Such amendment fee shall
be fully earned and due and payable on the date of this Amendment and shall not
be subject to refund or rebate under any circumstances.

 
 
-13-

--------------------------------------------------------------------------------

 

8.
Ground Lease Estoppel.  The Borrowers hereby agree to use their reasonable best
efforts to obtain an estoppel agreement in form and substance reasonably
satisfactory to the Administrative Agent from US Bank, National Association, as
Trustee, as ground lessor of the Secaucus Property, on or before twenty (20)
days following the Second Amendment Effective Date.

 
9.
Binding Effect.  The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 
10.
Expenses.  The Borrowers shall reimburse the Agents for all expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees
to the extent provided in the Credit Agreement.

 
11.
Multiple Counterparts.   This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

 
12.
Governing Law.  This Amendment shall be construed, governed, and enforced
pursuant to the laws of the State of New York.

 
 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.



 
SYMS CORP, as Lead Borrower
     
By:
/s/ Marcy Syms  
Name:
Marcy Syms  
Title:
CEO      
FILENE’S BASEMENT, LLC, as a
Borrower
     
By:
Syms Corp, its sole member
       
By:
/s/ Marcy Syms  
Name:
Marcy Syms  
Title:
CEO

 
 
-15-

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent,
and as a Lender
       
By:
/s/ Kathleen Dimock
 
Name:
Kathleen Dimock
 
Title:
Managing Director

 
 
-16-

--------------------------------------------------------------------------------

 